  Case 15-44020      Doc 36       Filed 02/03/20 Entered 02/03/20 13:12:54          Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA
                              MINNEAPOLIS DIVISION

In re: TONY N TAYLOR                         §       Case No. 15-44020
       SARAH N TAYLOR                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Gregory A. Burrell, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/20/2015.

       2) The plan was confirmed on 04/21/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          06/21/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 06/26/2019.

       5) The case was completed on 09/27/2019.

       6) Number of months from filing or conversion to last payment: 46.

       7) Number of months case was pending: 50.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $22,370.89.

       10) Amount of unsecured claims discharged without full payment: $17,298.49.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-44020      Doc 36       Filed 02/03/20 Entered 02/03/20 13:12:54       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 64,104.82
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                    $ 64,104.82



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 6,386.65
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 4,276.93
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 10,663.58

Attorney fees paid and disclosed by debtor(s):               $ 2,160.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
Gregory J. Wald                     Lgl      7,252.00    7,252.00    7,252.00    5,442.00        0.00
FAIRVIEW HEALTH SERVICES            Uns      1,122.64    1,122.64    1,122.64    1,122.64        0.00
HEALTHEAST CARE SYSTEM              Uns     21,306.53   21,306.53   21,306.53   21,306.53        0.00
ST CROIX KIDDS PEDIATRIC            Uns      1,134.00    1,134.00    1,134.00    1,134.00        0.00
HEALTHEAST CARE SYSTEM              Uns        670.42      670.42      670.42      670.42        0.00
BANK OF AMERICA, NA                 Uns      5,031.30    5,031.30    5,031.30    5,031.30        0.00
NAVIENT SOLUTIONS, INC              Uns      6,589.06    6,589.06    6,589.06    6,589.06        0.00
NAVIENT SOLUTIONS, INC              Uns      4,009.38    4,009.38    4,009.38    4,009.38        0.00
NAVIENT SOLUTIONS, INC              Uns      3,354.60    3,354.60    3,354.60    3,354.60        0.00
Toyota Motor Credit Corporation     Sec          0.00        0.00        0.00        0.00        0.00
Portfolio Recovery Associates       Uns        856.43      856.43      856.43      856.43        0.00
Wells Fargo Bank, NA                Uns      3,447.25    3,447.25    3,447.25    3,447.25        0.00
Affinity Plus                       Uns      5,919.63    5,919.63    5,919.63    5,919.63        0.00
Gregory J. Wald                     Lgl        794.65      794.65      794.65      444.65        0.00
Gregory J. Wald                     Lgl        500.00      500.00      500.00      500.00        0.00
BIGIOS APARTMENTS DBA BEACH         Uns      2,191.00         NA          NA         0.00        0.00
CHASE                               Uns      3,947.00         NA          NA         0.00        0.00
ROSE LAW FIRM                       Uns        149.56         NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-44020      Doc 36       Filed 02/03/20 Entered 02/03/20 13:12:54   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim     Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed       Paid       Paid
NORTH MEM MED CENTER                Uns         57.49       NA         NA        0.00       0.00
NW FAMILY PHYSICIANS                Uns        108.20       NA         NA        0.00       0.00
OBSTETRICS GYNECOLOGY &             Uns        123.00       NA         NA        0.00       0.00
REGAL CHIROPRACTIC                  Uns        107.75       NA         NA        0.00       0.00
SOCIAL SECURITY                     Uns      7,485.00       NA         NA        0.00       0.00
SPRINT CORP                         Uns        195.15       NA         NA        0.00       0.00
ST PAUL RADIOLOGY PA                Uns         25.51       NA         NA        0.00       0.00
STEPHEN ROUFS                       Uns      2,908.83       NA         NA        0.00       0.00
U OF M PHYSICIANS                   Uns          0.00       NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-44020      Doc 36       Filed 02/03/20 Entered 02/03/20 13:12:54    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 53,441.24      $ 53,441.24               $ 0.00



Disbursements:

       Expenses of Administration              $ 10,663.58
       Disbursements to Creditors              $ 53,441.24

TOTAL DISBURSEMENTS:                                            $ 64,104.82




UST Form 101-13-FR-S (9/1/2009)
  Case 15-44020        Doc 36      Filed 02/03/20 Entered 02/03/20 13:12:54               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/03/2020                        By: /s/ Gregory A. Burrell
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
